1

2

3

4

5

6                          UNITED STATES DISTRICT COURT
7                               EASTERN DISTRICT OF CALIFORNIA

8

9     DAMON NEWQUIST,                                   Case No. 1:17-cv-01150-LJO-SKO (PC)
10                       Plaintiff,                     ORDER DIRECTING SERVICE BY THE
                                                        UNITED STATES MARSHALS SERVICE
11           v.                                         WITHOUT PREPAYMENT OF COSTS
12    SOA, et al.,
13                       Defendants.
14

15          Plaintiff, Damon Newquist, is a state prisoner proceeding pro se and in forma pauperis in

16   this civil rights action pursuant to 42 U.S.C. ' 1983. Plaintiff is proceeding on his First Amended

17   Complaint against Defendants Chen and Soa for deliberate indifference to his serious medical

18   needs in violation of the Eighth Amendment. (See Docs. 21, 22.) The United States Marshals

19   Service returned an unexecuted summons as to Defendant Soa. (Doc. 25.) Plaintiff has provided

20   a Medication Reconciliation Record to assist with the identification of Defendant Soa for service

21   of process. (Doc. 27.)

22          Accordingly, pursuant to Federal Rule of Civil Procedure 4(c):

23          1.       The Clerk of the Court is directed to forward a copy of the documents Plaintiff

24                   filed on May 3, 2019 (Doc. 27) to the United States Marshals Service.

25          2.       Within ten days from the date of this order, the Marshals Service is directed to

26                   notify DEFENDANT SOA of the commencement of this action and to request a

27                   waiver of service in accordance with the provisions of Fed. R. Civ. P. 4(d) and 28

28                   U.S.C. § 566(c).
                                                        1
1    3.   The Marshals Service shall file the returned waiver of service, or the request for

2         waiver of service if returned as undelivered, once received.

3    4.   The Marshals Service shall command all necessary assistance from the Litigation

4         Coordinator at Kern Valley State Prison to identify and locate DEFENDANT

5         SOA for service.

6    5.   If a waiver of service is not returned by Defendant within sixty days of the date of

7         mailing the request for waiver, the Marshals Service shall:

8         (a)    Personally serve process and a copy of this order upon the defendant
9                pursuant to Rule 4 of the Federal Rules of Civil Procedure and 28 U.S.C. §
10               556(c), and shall command all necessary assistance from the California
11               Department of Corrections and Rehabilitation (CDCR) to execute this
12               order.
13        (b)    The Marshalls Service shall contact the Legal Affairs Division of CDCR
14               and request the assistance of a Special Investigator if the Litigation Officer

15               at the institution is unable to assist in identifying and/or locating

16               DEFENDANT SOA.

17        (c)    Within ten days after personal service is effected, the Marshalls Service

18               shall file the return of service for the defendant, along with evidence of any

19               attempts to secure a waiver of service of process and of the costs

20               subsequently incurred in effecting service on said defendant. Said costs

21               shall be enumerated on the USM-285 form and shall include the costs

22               incurred by the Marshalls Service for photocopying additional copies of the

23               summons and Second Amended Complaint and for preparing new USM-

24               285 forms if required. Costs of service will be taxed against the personally
                 served defendant in accordance with the provisions of Fed. R. Civ. P.
25
                 4(d)(2).
26
27   6.   In the event that Defendant either waives service or is personally served,
28
                                             2
1                Defendant is required to reply to the First Amended Complaint, 42 U.S.C. §

2                1997e(g)(2), or respond to the Order Referring the Case to Post-Screening ADR

3                Project, (Doc. 29).

4
     IT IS SO ORDERED.
5

6    Dated:   May 14, 2019                                  /s/   Sheila K. Oberto            .
                                                  UNITED STATES MAGISTRATE JUDGE
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  3
